Citation Nr: 0921776	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 3, 2004, 
for the grant of service connection for residuals of a cold 
injury involving the hands.  

2.  Entitlement to an initial disability rating higher than 
10 percent for a scar on the right side of the face.  

3.  Entitlement to an initial disability rating higher than 
10 percent for maxillary nasal sinus disease.

4.  Entitlement to an initial compensable rating for 
deflection of the nasal septum. 

5.  Entitlement to an initial disability rating higher than 
20 percent for degenerative disc disease of the thoracolumbar 
spine involving T12 to S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from May 1944 to June 
1945, with additional service in the Air Force Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
adjudicated the issues on appeal. 

The Veteran also appeals the RO's denial of service 
connection for bronchial asthma.  In October 2008, however, 
the RO granted service connection for bronchial asthma, 
assigning a 30 percent rating from August 3, 2004.  Since the 
Veteran has not separately appealed either the initial rating 
or effective date assigned for that award, this claim is no 
longer before the Board for review.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997). 

In his March 2007 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge (VLJ) sitting 
at the RO.  He was then notified that his hearing was 
scheduled for April 15, 2009.  Prior to that date, however, 
the Veteran's representative withdrew his hearing request and 
asked that his case be transferred to the Board for appellate 
review.  See 38 C.F.R. § 20.702(d) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In May 1948, the Veteran initially filed a claim for 
service connection for residuals of a cold injury, which the 
RO denied.  

2.  On August 3, 2004, the RO received the Veteran's claim in 
which he again requested service connection for residuals of 
frostbite of the hands.  

3.  During the intervening period from when the RO initially 
denied his claim for service connection for residuals of a 
cold injury until August 3, 2004, neither a formal nor an 
informal communication in writing was received from 
the Veteran requesting service connection for residuals of a 
cold injury involving the hands.  

4.  The Veteran's scar, located on his right cheek, measures 
only 1.0 mm, is depressed but smooth and nontender, with no 
adherence to the underlying structure, no keloid formation, 
and causes no limitation of motion.  

5.  The Veteran's sinus disease has not caused any 
incapacitating or non-incapacitating episodes since he filed 
his claim on August 3, 2004.  

6.  The Veteran's deflection of the nasal septum is 
manifested by more than 50-percent (but less than 100-
percent) obstruction of the left side.

7.  The Veteran's degenerative disc disease of the 
thoracolumbar spine involving T12 to S1 is manifested by 
flexion to 70 degrees, extension to 24 degrees, right and 
left lateral flexion of 30 degrees, and right and left 
rotation of 26 degrees, with no associated neurological 
impairment in either lower extremity.




CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date prior to 
August 3, 2004, for the grant of service connection for 
residuals of a cold injury to the hands.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.155, 3.159, 
3.157, 3.400 (2008).

2.  The criteria are not met for an initial disability rating 
higher than 10 percent for the scar on the right side of the 
Veteran's face.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Code 
7800 (2008).  

3.  The criteria are not met for an initial disability rating 
higher than 10 percent for the Veteran's maxillary nasal 
sinus disease.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6513 (2008)

4.  The criteria are not met for an initial compensable 
rating for the Veteran's deflection of the nasal septum. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1- 
4.14, 4.97, Diagnostic Code 6502 (2008).

5.  The criteria are not met for an initial disability rating 
higher than 20 percent for the Veteran's degenerative disc 
disease of the thoracolumbar spine involving T12 to S1.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Code 5242 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.  



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  These duties 
must be satisfied before the Board is able to adjudicate the 
Veteran's claims on the merits. 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) 
(2008); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental statement of 
the case (SSOC), such that the intended purpose of the notice 
is not frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159(b)(1) (2008) were sent to the Veteran in 
February 2005, March 2005, May 2005, and August 2005.  These 
letters informed him of the evidence required to substantiate 
his underlying service-connection claims, since his claims 
initially arose in that context.  And after the claims for 
service connection were granted, from which he appealed the 
assignment of the initial ratings, as well as the effective 
date of his cold injury to the hands, letters dated in 
January 2008, May 2008, and June 2008 informed him of the 
evidence required concerning these downstream issues.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
See also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(indicating that in cases, as here, where the claim arose in 
another context, namely, the Veteran trying to establish his 
underlying entitlement to service connection, and this claim 
since has been granted and he has appealed a downstream issue 
such as the initial disability rating assigned, the 
underlying claim has been more than substantiated - it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the intended purpose of the notice has been 
fulfilled).  And lastly, since the RO issued an SOC 
addressing the earlier effective-date claim in January 2007, 
no further notice is required concerning this issue.  Id. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
The RO obtained all pertinent records that he and his 
representative identified.  The Veteran was also afforded 
several VA compensation examinations to assess the severity 
of his service-connected disabilities on appeal.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, an 
earlier-effective-date claim does not meet the statutory and 
regulatory requirements for a VA examination and/or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002 & 
Supp. 2007); see also 38 C.F.R. § 3.159(c) (4)(A)-(C) (2008).  
Instead, the outcome of the claim is usually determined by 
the date of claim, unless some exception to this general rule 
applies, such as is being claimed here that a prior decision 
contained clear and unmistakable error (CUE).  Accordingly, 
the Board finds that no further development is needed to meet 
the requirements of the VCAA or the Court.

II.  Entitlement to an Effective Date 
Prior to August 3, 2004, for the Grant 
of Service Connection for Residuals of 
a Cold Injury Involving the Hands

In July 2006, the RO granted service connection for residuals 
of a cold injury involving the hands, assigning a 10 percent 
rating for each hand, effective retroactively from August 3, 
2004, the date the Veteran filed his claim to reopen after an 
unappealed rating decision denied that claim many years 
prior.  The Veteran now wants an earlier effective date.  But 
for the reasons discussed below, the Board finds no basis to 
assign an effective date earlier than August 3, 2004, for 
that award.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a 
notice of disagreement (NOD) within the one-year period 
prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes 
final and the claim may not thereafter be reopened or 
allowed, except upon the submission of new and material 
evidence or a showing that the prior final decision contained 
CUE.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating an intent 
to apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

In this case, VA computer records show that the Veteran 
initially requested service connection for residuals of 
frostbite of the hands in May 1948.  VA computer records also 
show that the RO denied that claim and that the denial was 
final - meaning that the Veteran did not appeal the RO's 
denial within one year after he received notice.  See 38 
U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

On August 3, 2004, the Veteran filed a petition to reopen his 
claim for service connection for residuals of a cold injury 
to the hands.  In July 2006, the RO granted the Veteran's 
claim, assigning a separate 10 percent rating for each hand 
from the date he filed his claim to reopen on August 3, 2004.  
Under these circumstance, the Board finds that, under 38 
U.S.C.A. § 5110(a), the effective date can be no earlier than 
August 3, 2004, the date the Veteran filed his petition to 
reopen which ultimately resulted in the grant of benefits.  
The prior RO decision, which resulted from the May 1948 
claim, that denied service connection for residuals of 
frostbite of the hands constitutes a final decision.  See, 
e.g., Evans v. Brown, 9 Vet. App. 273, 284 (1996) (wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim).  That decision cannot be 
altered absent a collateral attack by showing it involved 
CUE, which has not been alleged in this case.  38 C.F.R. 
§ 3.105(a).  

And since the veteran filed a petition to reopen his claim on 
August 3, 2004, there is no basis to award an effective date 
earlier than August 3, 2004.  The Board has reviewed the 
record but finds no document during the intervening period 
between the prior final RO decision and August 3, 2004, the 
date the RO received the Veteran's petition to reopen his 
claim, which could be construed as either an informal or a 
formal claim for service connection for residuals of a cold 
injury involving the hands.

In written statement, the Veteran has argued that the 
effective date should go back to when he initially filed his 
claim for VA benefits in May 1948.  Unfortunately, this type 
of argument has been considered and rejected by the Court in 
previous cases.  The Court held that the rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), 
means a claim to reopen a previously and finally denied 
claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see 
also Livesay 15 Vet. App. at 172 (holding that the plain 
meaning of § 5110 to be that "the phrase 'application 
therefor' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the veteran "first sought 
to reopen his claim").  Accordingly, the veteran is not 
entitled to an effective date back to 1948.

It also appears that the Veteran has argued that the 
effective date should go back to when he was first diagnosed 
with this condition.  This argument also fails, however, 
because VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than August 3, 2004, the grant of service connection 
for residuals of a cold injury involving the hands.  See 38 
U.S.C.A.        § 5107(b); 38 C.F.R. § 4.3.  Hence, the 
appeal is denied.

III.  Increased Rating for the Scar on the Right Side of the 
Face

The record shows that a piece of flack hit the Veteran's 
right cheek during a flight mission in service, which 
resulted in a small scar.  As a result, the RO granted 
service connection for this scar and assigned an initial 10 
percent disability rating, effective from the date he filed 
his claim on August 3, 2004.  The Veteran appealed that 
decision by requesting a disability rating higher than 10 
percent.  

Since his claim arises from his disagreement with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging", with 
equal consideration for the entire body of evidence.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Scars of the head, face, or neck are rated pursuant to 
Diagnostic Code (DC) 7800.  This diagnostic code provides a 
10 percent rating for a scar of the head, face, or neck with 
one characteristic of disfigurement.  A 30 percent evaluation 
is assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118.  

A 50 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with four or five characteristics of disfigurement.  Id.  
Finally, an 80 percent evaluation is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 
5 or more inches (13 or more cm.) in length; (2) Scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; (3) 
Surface contour of scar elevated or depressed on palpation; 
(4) Scar adherent to underlying tissue; (5) Skin hypo or 
hyperpigmented in an area exceeding six square inches (39 sq. 
cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 10 
percent for the Veteran's scar, since it has only one of the 
eight characteristics of disfigurement - i.e., depression.  
In this regard, a July 2006 VA examination report notes that 
the scar, located at the right vermillion border and 
measuring only 1.0 mm, was depressed and pitted.  However, it 
was smooth and nontender, with no adherence to the underlying 
structure, no keloid formation, and caused no limitation of 
motion.  Thus, the scar has only one of the characteristics 
of disfigurement - i.e., depression - thereby warranting a 10 
percent rating under DC 7800.  

The Board also finds that the Veteran's scar does not meet 
the criteria for a disability rating higher than 10 percent 
under any other potentially applicable diagnostic code.  For 
example, 10 percent is the maximum rating available under DC 
7804, for a painful, superficial scar.  38 C.F.R. § 4.118, DC 
7804.  And since the Veteran's scar is only 1.0 mm, a 
disability rating higher than 10 percent is not available 
under DCs 7801, 7802, and 7803.  38 C.F.R. § 4.118, DCs 7801-
7803.  In short, the Veteran's scar has been properly rated 
as 10 percent disabling under DC 7800 since the initial grant 
of service connection.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's disability was more than 10 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, 12 Vet. App. at 125-26.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an initial disability rating higher than 10 
percent for the scar on his right cheek.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).  Thus, the appeal is denied.

IV.  Increased Ratings for Maxillary 
Nasal Sinus Disease and Deflection of the 
Nasal Septum

The Veteran was treated for a sinus condition as well as 
obstruction for the left nasal passage after service.  In a 
July 2006 decision, the RO determined that these conditions 
were related to the Veteran's history of cold exposure and 
the use of an oxygen mask as part of his flight duties during 
his period of military service.  The RO therefore granted 
service connection for maxillary nasal sinus disease, with 
deflection of the nasal septum, assigning a single 10 percent 
rating for these disabilities, effective retroactively from 
August 3, 2004.  

After the Veteran appealed that decision by requesting a 
higher initial rating, the RO issued an SSOC in October 2008 
in which it determined that the initial 10 percent rating was 
appropriate for the maxillary nasal sinus disease, while an 
initial noncompensable (zero percent) rating was appropriate 
for the deflection of the deviated nasal septum.  In other 
words, the RO determined that each constituted a separate 
disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994) (holding that it is permissible to evaluate different 
conditions that are encompassed in one disability under 
separate diagnostic codes if none of the symptomatology for 
one condition is duplicative of another condition).  The 
Board agrees and will therefore rate these disabilities 
separately.  Additionally, as the Veteran disagrees with the 
initial ratings assigned, the Board will consider staged 
ratings with these claims.  Fenderson, 12 Vet. App. at 125-
26.

A.  Maxillary Nasal Sinus Disease

The Veteran's maxillary nasal sinus disease was properly 
rated under the General Rating Formula for Sinusitis.  These 
criteria provide a 10 percent rating where there is evidence 
of for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  The next higher 
rating of 30 percent is warranted when there are three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DC 6513.  

But since the Veteran's maxillary nasal sinus disease has not 
caused any incapacitating or non-incapacitating episodes 
since he filed his claim in August 2004, there is simply no 
basis to assign a rating higher than 10 percent since the 
initial grant of service connection.  The Veteran's sinuses 
were examined for VA compensation purposes in July 2005 and 
again in July 2006.  Neither examination report indicates 
that the Veteran had experienced any recent sinus infections 
requiring antibiotic treatment, nor does either report 
mention episodes involving headaches, sinus pain, and 
purulent discharge or crusting.  In other words, neither 
report indicates that the Veteran's sinus condition has 
caused any incapacitating or non-incapacitating episodes, as 
required for a 30 percent rating under the applicable rating 
criteria.  These VA examination reports, therefore, provide 
compelling evidence against the claim. 

The Board has also reviewed numerous VA and private treatment 
records dated from 2003 to 2008, none of which show evidence 
of any incapacitating or non-incapacitating episodes due to 
his sinus condition.  Instead, these records show treatment 
for other unrelated conditions, such as his bronchial asthma, 
which cause difficulty breathing.  Thus, none of these 
records documents three or more incapacitating episodes per 
year of sinusitis requiring prolonged antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, as required for a 30 percent rating.  
In short, these treatment records provide additional evidence 
against the Veteran's claim. 

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's disability was more than 10 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, 12 Vet. App. at 125-26.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
initial rating higher than 10 percent for his maxillary nasal 
sinus disease.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  
Accordingly, the appeal is denied. 

B.  Deflection of the Nasal Septum

The Veteran's deflection (i.e., deviation) of the nasal 
septum is rated at the noncompensable level pursuant to DC 
6502.  This code provides a 10 percent rating for traumatic 
deviation of the nasal septum with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  See 38 C.F.R. § 4.97, DC 6502.  This is the 
maximum rating available under this code provision.  Id.  In 
every instance, such as this, where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a 10 percent rating for the 
Veteran's deflection of the nasal septum, as there is no 
evidence of 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  During his 
VA examinations in July 2005 and July 2006, the same VA 
examiner indicated that the left nasal passage was manifested 
by more than 50-percent obstruction.  One can therefore 
assume that the left nasal passage is not manifested by 100-
percent obstruction, which would warrant a 10 percent rating 
under DC 6502.  And although the July 2005 VA examination 
report indicated that the nasal deflection affects both 
sides, there has never been any indication of obstruction of 
the right nasal passage, thereby precluding a finding of 50-
percent obstruction on both sides, which would also warrant a 
10 percent rating under DC 6502.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's disability was compensable.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, 12 Vet. App. at 125-26.

Under these circumstances, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for the Veteran's deflection of the nasal 
septum since the initial grant of service connection.  
Accordingly, the appeal concerning this claim is denied.

V.  Increased Rating for Degenerative 
Disc Disease of the Thoracolumbar Spine 
Involving T12 to S1

The Veteran injured his back while on active duty and has 
recently been diagnosed with degenerative disc disease of the 
thoracolumbar spine involving T12 to S1.  After a VA examiner 
attributed his current back disability to service, the RO 
granted service connection and assigned an initial 20 percent 
rating for this disability, effective retroactively from 
August 3, 2004.  The Veteran has appealed the RO's decision 
by requesting a disability rating higher than 20 percent.  
Fenderson, 12 Vet. App. at 125-26.

The Veteran's degenerative disc disease of the thoracolumbar 
spine has been rated under DC 5242 (degenerative arthritis of 
the spine).  This, in turn, is rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  Under these 
criteria, a 20 percent rating is assigned where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher rating of 40 percent requires forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242.

After carefully reviewing the evidence in this case, the 
Board finds no basis to assign a disability rating higher 
than 20 percent for the Veteran's degenerative disc disease 
of the thoracolumbar spine.  In this regard, a July 2006 VA 
examination report notes that the Veteran's thoracolumbar 
spine demonstrated flexion to 70 degrees, extension to 24 
degrees, right and left lateral flexion of 30 degrees, and 
right and left rotation of 26 degrees, for a combined range 
of motion of 206 degrees.  

These findings do not meet the criteria for the next higher 
rating of 30 percent, since his spine clearly demonstrated 
flexion greater than 30 degrees, with motion in every 
direction, thereby precluding a finding of ankylosis.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  

Indeed, these findings do not even meet the criteria for a 20 
percent rating under the General Rating Formula for Diseases 
and Injuries of the Spine - since flexion is greater than 60 
degrees, the combined range of motion is greater than 120 
degrees, and there is no abnormal gait or abnormal spinal 
contour due to muscle spasm or guarding.  However, it appears 
that the RO assigned a 20 percent rating based on the 
Veteran's complaints of painful motion.  Therefore, the Board 
finds that a disability rating higher than 20 percent is not 
warranted on the basis of functional loss due to pain, or on 
the basis of weakened movement, excess fatigability, or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  In other 
words, since the 20 percent rating has been assigned based 
solely on the Veteran's complaints of pain, a higher rating 
is not appropriate under these provisions. 

In any event, although the July 2006 VA examination report 
notes that the pain had a major functional impact, pain was 
only present at the end of each movement.  It was also noted 
that, after repeating all movements four times, motion was 
only limited by an additional 10 degrees in flexion, with 
only a mild increased in weakness and lack of endurance, no 
increased in fatigue, and pain increasing by only 4 on a pain 
scale from 1 to 10.  Under these circumstances, a disability 
rating higher than 20 percent is not warranted under 38 
C.F.R. §§ 4.40, 4.45, 4.59.

In reaching this decision, the Board also finds that the 
Veteran's degenerative disc disease of the thoracolumbar is 
not manifested by any neurological impairment which would 
warrant consideration of a separate rating under the rating 
schedule.  Concerning this, Note (1) to the rating formula 
specifies that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.  Of particular significance, the 
July 2006 VA examination report notes that both lower 
extremities had full strength of 5/5, with no sensory loss, 
and normal reflexes of 2+ bilaterally.  These findings fail 
to show any neurological symptoms which would warrant a 
separate rating.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's disability was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson, 12 Vet. App. at 125-26.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against assigning an initial 
disability rating higher than 20 percent for his disability 
due to degenerative disc disease of the thoracolumbar spine 
involving T12 to S1.  As such, the doctrine of reasonable 
doubt is not for application, and the appeal is denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 
at 53- 56.  

VI.  Extraschedular Evaluation

The Board also finds that the schedular ratings assigned for 
each of the above disabilities are not inadequate, such that 
any of the claims should be referred to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service for consideration of an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  In other words, there is no 
evidence that any of the disabilities on appeal have 
independently caused marked interference with employment or 
has required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As 
such, the circumstances of this case do not warrant an 
extraschedular referral.  See Thun v. Peake, 22 Vet. App. 111 
(2008).


















ORDER

The appeal for an effective date prior to August 3, 2004, for 
the grant of service connection for residuals of a cold 
injury involving the hands is denied.  

An initial disability rating higher than 10 percent for a 
scar on the right side of the face is denied.  

An initial disability rating higher than 10 percent for 
maxillary nasal sinus disease is denied.

An initial compensable rating for deflection of the nasal 
septum is denied. 

An initial disability rating higher than 20 percent for 
degenerative disc disease of the thoracolumbar spine 
involving T12 to S1 is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


